Exhibit 10.1
2005 Molex Supplemental Executive Retirement Plan

             
Article
  1. Establishment and Purposes     1  
 
  1.1 Establishment     1  
 
  1.2 Purposes     1  
 
           
Article
  2. Definitions     2  
 
  2.1 “Account”     2  
 
  2.2 “Affiliate”     2  
 
  2.3 “Beneficiary”     2  
 
  2.4 “Bonus”     2  
 
  2.5 “Bonus Deferral”     2  
 
  2.6 “Code”     2  
 
  2.7 “Committee”     2  
 
  2.8 “Company”     3  
 
  2.9 “Deferred Compensation Plan”     3  
 
  2.10 “Disability”     3  
 
  2.11 “Distribution Date”     3  
 
  2.12 “Election Form(s)”     3  
 
  2.13 “Employer”     3  
 
  2.14 “ERISA”     3  
 
  2.15 “Expatriate”     3  
 
  2.16 “Fiscal Year”     3  
 
  2.17 “Forfeiture”     3  
 
  2.18 “Initial Eligibility Date”     4  
 
  2.19 “Investment Elections”     4  
 
  2.20 “Matching Contribution”     4  
 
  2.21 “Old SERP”     4  
 
  2.22 “Participant”     4  
 
  2.23 “Plan”     4  
 
  2.24 “Plan Contributions”     4  
 
  2.25 “Plan Year”     4  
 
  2.26 “Salary”     5  
 
  2.27 “Salary Deferral”     5  
 
  2.28 “Savings Plan”     5  
 
  2.29 “Separation from Service”     5  
 
  2.30 “Supplemental Company Contributions”     5  
 
  2.31 “Trust Agreement” or “Trust”     5  
 
  2.32 “Trustee”     5  
 
  2.33 “Unforeseeable Emergency”     6  
 
  2.34 “Vested Benefit”     6  
 
           
Article
  3. Eligibility and Participation     6  
 
  3.1 Eligibility     6  
 
  3.2 Notice of Eligibility     6  

i



--------------------------------------------------------------------------------



 



             
 
  3.3 Right to Participation or Employment     7  
 
  3.4 Effect of Subsequent Ineligibility     7  
 
           
Article
  4. Company Contributions     7  
 
  4.1 Salary Deferrals     7  
 
  4.2 Bonus Deferrals     7  
 
  4.3 Deferral Elections     7  
 
  4.4 Supplemental Company Contributions     8  
 
  4.5 Matching Contributions     8  
 
  4.6 Vesting     8  
 
           
Article
  5. Distribution of Benefits     10  
 
  5.1 Time of Distribution     10  
 
  5.2 Benefits Upon Separation From Service     10  
 
  5.3 Benefits Upon Disability     10  
 
  5.4 Benefits Upon Death     10  
 
  5.5 Payment Forms     10  
 
  5.6 Changes to Time and Form of Payment in 2010     11  
 
  5.7 Unforeseeable Emergency     12  
 
  5.8 Source of Assets for Benefits     12  
 
  5.9 Forfeitures     13  
 
  5.10 Withholding of Taxes     13  
 
           
Article
  6. Individual Accounts     13  
 
  6.1 Participants’ Accounts     13  
 
  6.2 Earnings and Losses     13  
 
  6.3 Distributions     13  
 
  6.4 Participant Statements     13  
 
           
Article
  7. The Trust     13  
 
  7.1 Establishment of Irrevocable Trust     13  
 
  7.2 Trustee     13  
 
  7.3 Investment Managers     14  
 
  7.4 Assets     14  
 
  7.5 Funding     14  
 
           
Article
  8. Investment Elections and Allocations     14  
 
  8.1 Investment Election     14  
 
  8.2 Change of Prior Election     14  
 
  8.3 Form of Election     15  
 
  8.4 Transfer of Funds     15  
 
  8.5 Allocating Distributions     15  
 
           
Article
  9. Beneficiary Designation     15  
 
  9.1 Designation of Beneficiary     15  
 
  9.2 Death of Beneficiary     15  

ii



--------------------------------------------------------------------------------



 



             
 
  9.3 Ineffective Designation     15  
 
           
Article
  10. Administration     15  
 
  10.1 The Committee     15  
 
  10.2 Authority of the Committee     15  
 
  10.3 Delegation of Committee Members’ Powers     16  
 
  10.4 Manner of Action of the Committee     16  
 
  10.5 Decisions Binding     16  
 
  10.6 Indemnification     16  
 
  10.7 Claims Procedures     16  
 
           
Article
  11. Amendment and Termination     16  
 
  11.1 Right to Terminate and Amend     16  
 
  11.2 Notice of Termination     16  
 
  11.3 Effect of Termination     17  
 
  11.4 Limitations on Amendments     17  
 
  11.5 Merger, Consolidation, Reorganization, or Transfer     17  
 
           
Article
  12. Participation In And Withdrawal from the Plan By An Employer     17  
 
  12.1 Affiliate Participation in the Plan     17  
 
  12.2 Withdrawal from the Plan     18  
 
           
Article
  13. Miscellaneous     18  
 
  13.1 Costs of the Plan     18  
 
  13.2 Nontransferability     18  
 
  13.3 Successors     19  
 
  13.4 Severability     19  
 
  13.5 Applicable Law     19  
 
  13.6 Gender and Number     19  

iii



--------------------------------------------------------------------------------



 



2005 MOLEX SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended and Restated Generally Effective as of January 1, 2011)
ARTICLE 1. ESTABLISHMENT AND PURPOSES
     1.1 Establishment. Molex Incorporated originally adopted the 2005 Molex
Supplemental Executive Retirement Plan (the “Plan”) effective January 1, 2005 to
provide for (1) employee voluntary deferrals, and (2) employer contributions to
restore benefits lost by certain employees under the Molex Incorporated Profit
Sharing and Retirement Plan because of limitations imposed by ERISA and the
Code. Effective as of January 1, 2008, the portion of the Plan providing for
employee voluntary deferrals was spun-off to the Molex Executive Deferred
Compensation Plan, and the Molex Incorporated Supplemental Executive Retirement
Plan (the “Old SERP”) was merged into this Plan. Effective as of January 1,
2011, the Molex Incorporated Profit Sharing and Retirement Plan (the “Profit
Sharing Plan”) is being merged into The Molex Incorporated Retirement and
Savings Plan (the “Savings Plan”). Effective January 1, 2011, unless otherwise
stated herein, this Plan is hereby amended and restated to (1) restore certain
benefits lost by certain employees under the Savings Plan, as profit sharing
contributions will no longer be made under the Profit Sharing Plan, (2) reflect
the merger of the Molex Executive Deferred Compensation Plan into this Plan, and
(3) provide for employee voluntary deferrals of salary and bonus in this Plan.
The Plan is a nonqualified retirement plan for key employees as described herein
and is intended to comply with the provisions of Code Section 409A and any
regulations issued thereunder.
     1.2 Purposes. The purposes of the Plan are as follows:
     (a) Restoration of Qualified Benefits. To restore the intended operation of
the nonelective contribution provisions of the Savings Plan for a select group
of management or highly compensated employees of an Employer by replacing
certain benefits lost thereunder due to certain statutory restrictions.
     (b) Expatriate Deferrals. To allow an Expatriate to defer up to 100% of
Salary and Bonus while he or she is expatriated out of the United States.
     (c) Discretionary Deferred Contributions. To allow an eligible employee to
defer all or a portion of Salary and Bonus.
     (d) Unfunded Plan. To be an unfunded plan maintained primarily to provide
benefits for a select group of management or highly compensated employees within
the meaning of §§ 201, 301, and 401 of ERISA, and therefore to be exempt from
the provisions of Parts 2, 3, and 4 of Title I of ERISA.
     (e) Merger of Prior Plans and the Plan. To continue to reflect the terms
of: (i) the Molex Incorporated Supplemental Executive Retirement Plan (As
Amended and Restated, Effective as of January 1, 2007) as merged into this 2005
Molex Supplemental Executive Retirement Plan, effective as of January 1, 2008;
and (ii) the Molex Executive Deferred Compensation Plan (Effective as of
January 1, 2008), as merged into this 2005 Molex Supplemental Executive
Retirement Plan, effective as of January 1, 2011, for

1



--------------------------------------------------------------------------------



 



     purposes of creating a single, integrated, combined excess benefit plan for
administration purposes.
ARTICLE 2. DEFINITIONS
     Whenever used herein, the following terms shall have the respective
meanings set forth below and, when intended, such terms shall be capitalized:
     2.1 “Account”means the bookkeeping ledger established for each Participant
for the purpose of tracking:
          (a) Salary Deferrals;
          (b) Bonus Deferrals;
          (c) Supplemental Company Contributions;
          (d) Matching Contributions;
     (e) the prior account balance, if any, valued as of December 31, 2010 and
merged into this Account from the Deferred Compensation Plan on January 1, 2011;
and
     (f) the prior account balance, if any, valued as of December 31, 2007 and
merged into this Account from the Old SERP on January 1, 2008,
all adjusted periodically to reflect any gains (or losses) accruing as a result
of Investment Elections.
     2.2 “Affiliate” means any corporation, organization, or entity which is
under common control with the Company or which is otherwise required to be
aggregated with the Company pursuant to paragraphs (b), (c), (m), or (o) of Code
§414.
     2.3 “Beneficiary” means the person, trust, or other entity designated by
the Participant to receive benefits that may become payable hereunder upon
his/her death pursuant to Section 5.4 of the Plan.
     2.4 “Bonus” means a payment of annual cash compensation earned for a Fiscal
Year or portion thereof under an annual incentive plan or arrangement offered by
the Company.
     2.5 “Bonus Deferral” means the portion of a Bonus deferred by a Participant
under Section 4.3(b) for the Plan Year.
     2.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations and rulings issued thereunder. Reference to any
section or subsection of the Code includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements or replaces
that section or subsection.
     2.7 “Committee”means the Special Subcommittee of the Executive Committee of
the Company’s Board of Directors.

2



--------------------------------------------------------------------------------



 



     2.8 “Company” means Molex Incorporated, a Delaware corporation.
     2.9 “Deferred Compensation Plan”means the Molex Executive Deferred
Compensation Plan, effective as of January 1, 2008, as amended.
     2.10 “Disability”means the Participant is determined by the Committee to
be:
     (a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
last for a continuous period of not less than twelve (12) months; or
     (b) by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan of an Employer that then covers the Participant.
     2.11 “Distribution Date” Effective January 1, 2009, means the earlier to
occur of:
     (a) in the case of Separation from Service other than for death or
Disability, the date specified in Section 5.2.
     (b) in the case of Disability, the date the Participant becomes disabled;
     (c) in the case of death, the date of the Participant’s death.
     2.12 “Election Form(s)”means the form(s) that the Participant must complete
and return to the Company in order to defer any portion of his/her Salary and/or
Bonus and to elect the form of distribution with respect to the Participant’s
Account under the Plan to be paid upon his/her relevant Distribution Date.
     2.13 “Employer” means the Company, and any corporation, organization or
entity that is an Affiliate and either adopts the Plan pursuant to Section 12.1
or continues the Plan as a successor under Section 13.3.
     2.14 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor thereto.
     2.15 “Expatriate” means an employee of an Employer who is expatriated out
of the United States and becomes subject to tax in a foreign jurisdiction at
rates higher than the applicable United States Federal income tax rates.
     2.16 “Fiscal Year”means the 12 month period beginning each July 1 and
ending the following June 30, or such other 12-month period as determined by the
Company’s Board of Directors.
     2.17 “Forfeiture” means the unvested portion (in accordance with
Section 4.6) of a Participant’s Account as of a participant’s Distribution Date.

3



--------------------------------------------------------------------------------



 



     2.18 “Initial Eligibility Date” means the earliest to occur of:
     (a) the date on which a newly hired eligible employee is first notified
that he or she has been designated by the Committee as eligible to make a
deferral election pursuant to Section 3.1, provided that on such date the
Employee either has not been eligible to participate in this Plan, the Old SERP,
the Deferred Compensation Plan, or any other nonqualified deferred compensation
plan maintained by the Company or any Affiliate and required to be aggregated
with any such plan under Regulation Section 1.409A-1(c)(3)(viii) (other than
through accrual of earnings) at any time during the 24 month period prior to
such date, or has received a distribution of all amounts deferred under all such
plans and immediately prior to the last payment was not eligible to participate
or continue to participate in any such plan (other than through an election of a
different time and form of payment with respect to the amounts paid), all as
determined in accordance with Regulation Section 1.409A-2(a)(7)(ii);
     (b) the first day of the year following the year in which a newly hired
Employee is first notified that he or she has been designated by the Committee
as eligible to make a deferral election pursuant to Section 3.1, if
Section 2.18(a) does not apply to such employee; or
     (c) the first day of the first Plan Year for which a Supplemental Company
Contribution is credited to the Account of an eligible employee who had not
previously been notified that he or she was eligible to make a deferral
election; provided that, pursuant to Regulation Section 1.409A-2(a)(7)(iii), if
prior to such Plan Year the eligible employee had never previously been eligible
to participate in any nonqualified deferred compensation plan maintained by the
Company or any Affiliate, the Initial Eligibility Date shall instead be the
first day of the year immediately following the first year for which the
Supplemental Company Contribution was credited.
     2.19 “Investment Elections” shall have the same meaning as described in
Section 8.1.
     2.20 “Matching Contribution”means a Company contribution to a Participant’s
Account under Section 4.5 in an amount equal to 100% of the Participant’s Salary
Deferrals up to a maximum amount of 4% of such Participant’s Salary.
     2.21 “Old SERP” means the Molex Incorporated Supplemental Executive
Retirement Plan (As Amended and Restated Effective as of January 1, 2007).
     2.22 “Participant” means an employee, including an Expatriate, of an
Employer who has been approved for eligibility by the Committee as provided in
Article 3.
     2.23 “Plan” means the 2005 Molex Supplemental Executive Retirement Plan, as
amended.
     2.24 “Plan Contributions” means each of Salary Deferrals, Bonus Deferrals,
Supplemental Company Contributions and Matching Contributions.
     2.25 “Plan Year” means the consecutive 12-month period beginning each
January 1 and ending December 31.

4



--------------------------------------------------------------------------------



 



     2.26 “Salary” means the annual base salary rate and payments of cash
compensation payable by the Employer to an employee for services performed
during any Plan Year before deduction for income taxes, but reduced by all
legally required deductions against such income (including, but not limited to,
if applicable, elective contributions or benefit contributions made by such
employee, wage assignments, wage garnishments, child support payments, levies,
remittance of all applicable taxes to governmental authorities), and
specifically other than Bonuses and Bonus Deferrals under the Plan; provided
that no change in any such deductions occurring after the first day of a Plan
Year (or Initial Eligibility Date if applicable) shall have the effect of
reducing or increasing the portion of Salary deferred, except for changes in
elections under a cafeteria plan described in Code §125 to the extent permitted
by Regulation Section 1.409A-2(a)(10).
     2.27 “Salary Deferral” means the portion of Salary deferred by a
Participant under Section 4.3(a) for a Plan Year.
     2.28 “Savings Plan” means The Molex Incorporated Retirement and Savings
Plan, as amended, or any successor plan thereto.
     2.29 “Separation from Service” means the Participant’s termination of
employment with the Employer for any reason, including retirement, death, or
Disability; provided that, other than in the case of death or Disability, it is
reasonably anticipated that no further services would be performed after the
date or termination, or that the level of bona fide services the Participant
would perform after such date to the Employer or any Affiliate (whether as an
employee or as an independent contractor) would permanently decrease to no more
than 20 percent of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services to the Employer and all
Affiliates if the employee has been providing services to the Employer and all
Affiliates less than 36 months); as determined in accordance with
Regulation Section 1.409A-1(h).
     2.30 “Supplemental Company Contributions” means a Company contribution to a
Participant’s Account under Section 4.4 that, when added to the amount
contributed on the Participant’s behalf under the Savings Plan as a non-elective
employer contribution for a Plan Year, is equal to 3% of Salary (prior to any
deductions or other withholdings) for such Plan Year contributed by an Employer
to the Participant’s Account A Participant who is re-employed during the period
following military service during which his reemployment rights are guaranteed
by the Uniformed Services Employment and Reemployment Act shall be credited with
a Supplemental Company Contribution equal to the amount that would have been
credited had the Participant been employed throughout the period of military
service, calculated in accordance with Code Section 414(u) as if the Plan were
subject thereto (but without regard to the limit on compensation under Code
Section 401(a)(17)).
     2.31 “Trust Agreement” or “Trust” means the trust agreement and the trust
established by the Company for the Plan.
     2.32 “Trustee” means the Trustee named in the Trust Agreement and any duly
appointed successor thereto.

5



--------------------------------------------------------------------------------



 



     2.33 “Unforeseeable Emergency” means a severe financial hardship to a
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary or a dependent (as defined
in Code Section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), loss of the Participant’s property due to casualty or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. Any distributions made on account of an
Unforeseeable Emergency shall be made pursuant to Section 5.7.
     2.34 “Vested Benefit” means the amount equal to the vested portion (in
accordance with Section 4.6) of a Participant’s Account at any time. All Vested
Benefits shall be determined by valuing the Participant’s Account as of the
close of the business day immediately prior to the Distribution Date.
ARTICLE 3. ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility. To be eligible for participation in the Plan for a given
Plan Year, an employee must be among a select group of management or highly
compensated employees of an Employer, and selected for participation by the
Committee, such that the Plan qualifies for the “top hat” exemption from most of
the substantive requirements of Title I of ERISA, as described in
Section 1.2(d). Accordingly, the Committee may terminate the participation of
any or all Participants in order to achieve and maintain this intended result;
provided, however, such termination from participation shall not become
effective until the first day of the next succeeding Plan Year. Notwithstanding
the prior provisions of this Section 3.1, such an employee shall be eligible to
receive Matching Contributions for a Plan Year only if as of December 1st of the
prior Plan Year, the employee is expected to have Salary and Bonus (prior to any
deferrals or other withholdings, whether before or after tax) in excess of the
Code Section 401(a)(17) limit ($245,000 for 2011); provided that if an employee
becomes eligible to make a deferral election during a Plan Year, the Committee
may in its sole discretion provide that the employee will be eligible for
Matching Contributions if the employee’s Salary at the time of hire or promotion
is at an annual rate in excess of the Code Section 401(a)(17) limit. An employee
who is not otherwise eligible to participate shall be eligible to receive a
Supplemental Company Contribution for a Plan Year if and only if his Salary for
the Plan Year prior to any deductions or withholdings actually exceeds the Code
Section 401(a)(17) limit for such Plan Year. The Committee shall have the sole
discretion to determine eligibility pursuant to the Plan.
     3.2 Notice of Eligibility. The Company shall notify eligible employees of
their eligibility to participate in the Plan. An eligible employees shall be
treated as initially eligible to participate in the Plan at the employee’s
Initial Eligibility Date. Subject to the Code Section 409A aggregation rules as
applicable, for the first year an employee is notified of eligibility under this
Article 3, the employee must file an Election Form with respect to deferral
elections and payment of his/her Account within 30 days of his/her Initial
Eligibility Date; provided, however, that all such elections shall only be
prospective. In the event such eligible employee does not file an initial
Election Form within 30 days of his/her Initial Eligibility Date, then the
eligible employee shall be deemed to: (1) have irrevocably elected not to make
Salary Deferrals or Bonus Deferrals or to receive Matching Contributions for the
Plan Year, and (ii) have irrevocably elected the default form of distribution
under Section 5.5(a) of the Plan, which is a lump-sum distribution, for all Plan
Contributions for all Plan Years.

6



--------------------------------------------------------------------------------



 



     3.3 Right to Participation or Employment. No employee shall have the right
to be selected to participate in this Plan or, having been so selected, to be
selected to participate in any future Plan Year. Further, nothing in the Plan
shall interfere with or limit in any way the right of an Employer to terminate
any Participant’s employment at any time, nor confer upon any Participant a
right to continue in the employ of an Employer.
     3.4 Effect of Subsequent Ineligibility. In the event a Participant ceases
to be eligible for continued participation in the Plan for any reason, such
individual shall become an inactive Participant, retaining all the rights
relating to previous Plan Contributions under the Plan, until such time that
such individual again is determined by the Committee to be an active Participant
or until Separation from Service.
ARTICLE 4. COMPANY CONTRIBUTIONS
     4.1 Salary Deferrals. A Participant may elect to defer receipt of all or
any portion of his/her Salary for a given Plan Year by delivering a properly
executed Election Form to the Company within the time specified in
Section 4.3(a). The Election Form shall designate the amount or percentage of
Salary that is to be deferred under the Plan for a given Plan Year. The
Committee shall have the sole discretionary authority to establish the maximum
amount of Salary Deferrals any particular Participant shall make to the Plan
each Plan Year. The Election Form shall be irrevocable for a given Plan Year
once effective.
     4.2 Bonus Deferrals. A Participant may elect to defer receipt of all or any
portion of his/her Bonus for a given Fiscal Year, or portion thereof, by
delivering a properly executed Election Form to the Company within the time
specified in Section 4.3(b). The Election Form shall designate the amount or
percentage of Bonus that is to be deferred under the Plan for a given Fiscal
Year. The Committee shall have the sole discretionary authority to establish the
maximum amount of Bonus Deferrals any particular Participant shall make to the
Plan each Fiscal Year. The Election Form shall be irrevocable for a given Fiscal
Year once effective.
     4.3 Deferral Elections.
     (a) Salary Deferral Elections. A Participant shall make an irrevocable
election each Plan Year to defer all or any portion of his/her Salary under the
Plan for such Plan Year by delivering to the Company a properly executed
Election Form. The Election Form shall be completed and filed with the Company
with respect to deferrals of Salary before the beginning of the Plan Year for
which services are performed so long as the employee remains eligible to
participate in the Plan. Notwithstanding the foregoing and subject to the
aggregation rules under Code Section 409A, a newly-hired Participant or an
employee who becomes a Participant due to promotion or other such change to
employment status, shall be given thirty (30) days after his or her Initial
Eligibility Date to complete and submit an Election Form. Each properly
completed and timely submitted Election Form shall become effective as of the
first day of the following Plan Year; provided, however, that in the case of a
Participant described in the preceding sentence, a properly completed and timely
submitted Election Form shall become effective on the date provided to the
Company.

7



--------------------------------------------------------------------------------



 



     (b) Bonus Deferral Elections. A Participant shall make an irrevocable
election each Fiscal Year (or portion of a Fiscal Year that constitutes a
performance period for Bonus purposes) to defer any or all of his/her Bonus
under the Plan for such Fiscal Year or portion thereof by delivering to the
Company a properly executed Election Form. The Election Form shall be completed
and filed with the Company with respect to deferrals of Bonus before the first
day of the Plan Year that includes the first day of the Fiscal Year or portion
thereof. Notwithstanding the foregoing and subject to the aggregation rules
under Code Section 409A, a newly-hired Participant or an employee who becomes a
Participant due to promotion or other such change to employment status, shall be
given thirty (30) days after his or her Initial Eligibility Date to complete and
submit an Election Form. Each properly completed and timely submitted Election
Form shall become effective as of the first day of the next following Plan Year
with respect to Fiscal Years or portions thereof beginning in such Plan Year;
provided, however, that in the case of a Participant described in the preceding
sentence, a properly completed and timely submitted Election Form shall become
effective on the date provided to the Company, but if the date on which the
Election Form becomes effective occurs during a Bonus performance period, the
deferral election shall apply only to the portion of the Bonus determined by
multiplying the Bonus by a fraction, the numerator of which is the number of
days remaining in the performance period after the date on which the Election
Form becomes effective and the denominator of which is the total number of days
in the Performance Period. Notwithstanding the foregoing, if a Participant’s
Bonus is based on a performance period that is coextensive with one or more
Fiscal Years, the Election Form with respect to deferral of such Bonus may be
submitted prior to the first day of such performance period, and to the extent
that a Participant’s Bonus is based on a performance period of at least twelve
consecutive months and otherwise constitutes “performance based compensation”
(within the meaning of Code Section 409A and regulations issued thereunder), the
Participant’s Election Form with respect to the deferral of such
performance-based Bonus may be delivered to the Plan Administrator no later than
six months prior to the end of such performance period.
     4.4 Supplemental Company Contributions. For each Plan Year, the Company
shall make a contribution, equal to the Supplemental Company Contribution for
such Plan Year, to the Account of each Participant, if applicable.
     4.5 Matching Contributions. For each Plan Year, the Company shall make a
contribution, equal to the applicable Matching Contribution for such Plan Year
to the Account of each Participant who, as of December 1st of the prior Plan
Year, was expected to have Salary and Bonus in excess of the Code
Section 401(a)(17) limit ($245,000 for 2011).
     4.6 Vesting. A Participant shall have a vested non-forfeitable interest in
his/her Account in accordance with the following:
     (a) Participant Contributions. A Participant shall always be 100% vested in
that portion of his/her Account attributable to Salary Deferrals and Bonus
Deferrals.
     (b) Company Contributions. A Participant who was a Participant on or before
December 31, 2010 and continued to be eligible under Section 3.1 as of
January 1, 2011, shall have a vested and non-forfeitable interest in that
portion of his/her Account

8



--------------------------------------------------------------------------------



 



attributable to Supplemental Company Contributions and/or Matching Contributions
in accordance with the following schedule.

      Years of Service   Vested Percentage Less than 1   0% 1   20% 2   40% 3  
100%

A Participant who first becomes a Participant after December 31, 2010 shall have
a vested and non-forfeitable interest in that portion of his/her Account
attributable to Supplemental Company Contributions and/or Matching Contributions
in accordance with the following schedule.

      Years of Service   Vested Percentage Less than 1   0% 1   0% 2   0% 3  
100%

Any Participant who is an inactive Participant pursuant to Section 3.4 as of
January 1, 2011 or any other Participant who was a Participant on or before
December 31, 2010 and does not continue to be eligible under Section 3.1 as of
January 1, 2011 shall have a vested and non-forfeitable interest in that portion
of his/her Account attributable to Supplemental Company Contributions and/or
Matching Contributions in accordance with the following schedule.

      Years of Service   Vested Percentage Less than 2   0% 2   20% 3   40% 4  
60% 5   80% 6 or more   100%

     (c) Accelerated Vesting. Notwithstanding paragraph (b) immediately above, a
Participant shall be fully vested and have a non-forfeitable interest in that
portion of his/her Account attributable to Supplemental Company Contributions
and/or Matching Contributions if:
     (A) the Participant attains age 65 while still an employee; or
     (B) the Participant dies or suffers a Disability while an employee.
     (d) Transferred Employee. An Employee who is transferred to or from a
nonparticipating Affiliate shall be credited with service, for purposes of
vesting, for all of his/her employment with the Employer and any
nonparticipating Affiliate, before and after such transfer.

9



--------------------------------------------------------------------------------



 



ARTICLE 5. DISTRIBUTION OF BENEFITS
     5.1 Time of Distribution. Effective January 1, 2009, a Participant’s
Account shall be distributed in accordance with Sections 5.2, 5.3 5.4 or 5.7, as
applicable. Notwithstanding any other provision of the Plan to the contrary, in
no event shall the distribution of any Plan Contributions be accelerated to a
time earlier than which they would otherwise have been paid, whether by
amendment of the Plan, exercise of the Committee’s discretion, or otherwise,
except as permitted by the Treasury Regulations issued or other governmental
guidance provided pursuant to Code §409A.
     5.2 Benefits Upon Separation From Service. Effective as of January 1, 2009,
a Participant who has Separated from Service with an Employer other than on
account of death or Disability shall receive or begin to receive payment of
his/her vested Account balance as soon as reasonably practicable after the first
(1st) business day of the seventh calendar month following the Participant’s
Separation from Service, and such payment shall be made in the following form:
     (a) Separation from Service On or After Attaining Age 591/2. The
Participant shall receive payment(s) in accordance with the election, made in
accordance with Section 5.5 (or Section 5.6 if applicable), on the Participant’s
Election Form; or
     (b) Separation from Service Before Attaining Age 591/2. Notwithstanding the
election on the Participant’s Election Form, the Participant shall receive a
single lump sum payment.
     5.3 Benefits Upon Disability. Effective as of January 1, 2009, a
Participant who has incurred a Disability shall receive or begin to receive
distribution of his/her vested Account balance not more than ninety (90) days
following the date of the Participant’s Disability. The Committee shall have the
sole discretionary authority to determine whether a Participant has incurred a
Disability. Payment(s) shall be made in the form elected by the Participant in
accordance with Section 5.5 (or Section 5.6 if applicable) on the Participant’s
Election Form.
     5.4 Benefits Upon Death. Notwithstanding the election on the Participant’s
Election Form related to the form of distribution, upon a Participant’s death,
the Committee shall pay to the Participant’s Beneficiary a benefit equal to the
remaining balance in the Participant’s Account in a single lump sum payment,
whether or not the Participant’s distribution had commenced before the date of
death. Effective as of January 1, 2009, payment shall be made not more than
ninety (90) days following the Participant’s death.
     5.5 Payment Forms. To the extent a Participant had a distribution election
in place for certain portions of his or her Account in the Plan, the Old SERP,
or the Deferred Compensation Plan before January 1, 2011, such portions of such
Accounts shall be distributed in accordance with the form of distribution
previously elected by the Participant pursuant to the terms of the Plan, the Old
SERP, or the Deferred Compensation Plan, for the applicable Plan Year, unless a
change in election is made and is effective pursuant to Section 5.6. Effective
for Plan Contributions made on or after January 1, 2011, the form of payment
elected on the Participant’s Election Form for the 2011 Plan Year, or the
Participant’s initial Election Form if the Participant’s Initial Eligibility
Date is after December 31, 2010, shall be irrevocable and shall

10



--------------------------------------------------------------------------------



 



apply to all Plan Contributions made for all Plan Years to a Participant’s
Account on or after January 1, 2011. In the event a Participant does not file an
initial Election Form specifying a form of distribution by December 31, 2010, or
the Initial Eligibility Date if later, then the Participant shall be deemed to
have irrevocably elected the default form of distribution, which is a lump-sum
distribution, for all Plan Contributions made to his/her Account for all Plan
Years beginning with 2011.
     (a) Default Form of Distribution. Unless a Participant otherwise elects in
accordance with paragraph (b) below, his/her Vested Benefits shall be paid in a
single lump sum.
     (b) Forms of Distribution. In lieu of a lump sum form of payment, a
Participant may elect to receive a distribution of his/her Vested Benefits in
the form of substantially equal annual installment payments upon the relevant
Distribution Date. A Participant may select the number of years within the
options provided by the Committee on the Election Form, over which the Vested
Benefits are to be paid, up to a maximum of ten years. Such election shall be
made on the Participant’s Election Form for the 2011 Plan Year, or the
Participant’s initial Election Form if the Participant’s Initial Eligibility
Date is after December 31, 2010, as required by the Committee. During the payout
period, earnings shall accrue on a Participant’s Plan Contributions in the
manner provided in Section 6.2. The amount of each installment payment shall be
equal to the balance remaining in the vested portion of the Participant’s
Account immediately prior to each such payment, multiplied by a fraction, the
numerator of which is one, and the denominator of which is the number of
installment payments remaining, with the last installment consisting of the
balance of the vested portion of a Participant’s Account, as liquidated to
completely settle the Account. The first installment payment shall be made on
the Distribution Date specified for purposes of Section 5.2, 5.3, or 5.4, and
each subsequent installment shall be paid on the anniversaries of such
Distribution Date, except that in the case of a termination of employment
pursuant to Section 5.2(a), installments beginning with the second installment
shall be paid on the anniversaries of the date of the Participant’s Separation
from Service.
     5.6 Changes to Time and Form of Payment in 2010.
     (a) Five (5) Year Rule. Effective only for the Election Form for the 2011
Plan Year, a Participant who is eligible to make an election for the 2011 Plan
Year may change a prior distribution election under the Plan to another form of
distribution permitted under the Plan; provided, however, that the first payment
under the newly elected form of distribution shall be deferred to a date that is
at least five years after the date the distribution would otherwise have
commenced. Such changes in election will not be permitted on or after January 1,
2011.
     (b) Twelve (12) Month Rule. Any such election changes shall be completed in
accordance with Committee rules, and shall not be effective unless made more
than twelve (12) months before the date payment would otherwise be made or begin
to be made and additionally, such change election shall not become effective for
twelve (12) months after such change election is filed with the Committee. If a
Participant dies, becomes Disabled, or incurs a Separation from Service, during
the twelve (12) month

11



--------------------------------------------------------------------------------



 



period after the new election becomes irrevocable, the new election shall be
null and void. Notwithstanding the foregoing, in accordance with Code §409A,
election changes that have the effect of accelerating the time for payment shall
be prohibited.
     5.7 Unforeseeable Emergency.
     (a) Request for Distribution. A Participant may request that all or a
portion of his/her vested Account balance be distributed at any time by
submitting a written request to the Committee demonstrating that he or she has
suffered an Unforeseeable Emergency, and that the distribution is necessary to
alleviate the financial hardship created by the Unforeseeable Emergency.
     (b) Committee Determination. The Committee shall have the sole
discretionary authority to determine whether a Participant has suffered an
Unforeseeable Emergency. Whether a Participant has suffered an Unforeseeable
Emergency shall be determined based on the relevant facts and circumstances of
each case. In making such a determination, the Committee shall take into account
the extent that such Unforeseeable Emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise, or by liquidation of
the Participant’s assets (unless such liquidation itself would cause a severe
financial hardship).
     (c) Timing of Distribution. Upon the finding that the Participant has
suffered an Unforeseeable Emergency, the Committee shall distribute to the
Participant in a lump sum that portion of his/her Account necessary to satisfy
the Unforeseeable Emergency, plus taxes attributable thereto. Distributions made
pursuant to this Section 5.7 shall be made no later than ninety (90) days after
the Committee has reviewed and approved the request. Notwithstanding the
foregoing, distributions due to Unforeseeable Emergencies shall only be made in
accordance with regulations promulgated by the Department of Treasury or other
guidance issued by the Internal Revenue Service under Code §409A.
     (d) Impact of Hardship Withdrawals Under Savings Plan. A Participant shall
not be required to take any hardship withdrawal or loan to which he is entitled
under the Savings Plan or any other tax qualified retirement plan as a condition
of receiving a distribution pursuant to this Section 5.7, but if a Participant
receives a hardship withdrawal from the Savings Plan or any other tax-qualified
§401(k) plan maintained by an Employer and the terms of such plan require a
suspension of the Participant’s deferrals for six months following the date of
the distribution, then the Participant’s Salary Deferral and Bonus Deferral
elections shall be permanently revoked for the Plan Year in which the
Participant receives the hardship withdrawal and, if such hardship withdrawal is
received less than six months prior to the end of the Plan Year, any Salary
Deferral or Bonus Deferral elections made for the following Plan Year shall not
apply to any compensation paid or payable within six months following the date
of the hardship withdrawal.
     5.8 Source of Assets for Benefits. All Vested Benefits shall be paid first
from the Trust, to the extent assets exist in the Trust and then, as necessary,
by the Employer from other general assets.

12



--------------------------------------------------------------------------------



 



     5.9 Forfeitures. Any Forfeitures triggered in a given Plan Year shall be
applied in the same manner as forfeitures are applied under the Savings Plan.
     5.10 Withholding of Taxes. The Employer shall have the right to require
Participants to remit to the Employer an amount sufficient to satisfy Federal,
state, and local tax withholding requirements, or to deduct from all payments
made pursuant to the Plan amounts sufficient to satisfy such withholding
requirements.
ARTICLE 6. INDIVIDUAL ACCOUNTS
     6.1 Participants’ Accounts. The Employer shall establish and maintain
individual Accounts for each Participant hereunder. The establishment and
maintenance of Participants’ Accounts, however, shall not be construed as
entitling any Participant to any specific assets of an Employer. Supplemental
Company Contributions shall be credited to a Participant’s Account annually
during the immediately following Plan Year after the relevant computations have
been completed under the Savings Plan. Salary Deferrals and Bonus Deferrals
shall be credited to a Participant’s Account on the date of funding pursuant to
Section 7.5.
     6.2 Earnings and Losses. Each Participant’s Plan Contributions shall be
credited with earnings (or losses) thereon daily or some less frequent time
period as agreed upon by the Committee and the Trustee. Such earnings (or
losses) shall be based upon the actual returns achieved pursuant to the
Investment Elections of each Participant.
     6.3 Distributions. There shall be charged against each Participant’s Plan
Contributions any payments of Vested Benefits made to the Participant or to a
Participant’s Beneficiary and any Forfeitures associated therewith.
     6.4 Participant Statements. Statements that identify the Participant’s
Account balance shall be provided to Participants on a basis no less frequent
than quarterly.
ARTICLE 7. THE TRUST
     7.1 Establishment of Irrevocable Trust. The Company has established an
Irrevocable Trust, governed by the Trust Agreement, (which shall be a grantor
trust within the meaning of Code §§671-678) with the Company as the grantor, for
the benefit of Plan Participants and Beneficiaries of Participants, as
appropriate. The Trust shall receive and hold all Plan Contributions, and
earnings (or losses) thereon, and shall make the payments provided by the Plan.
The Trust fund shall be held and invested by the Trustee at the direction of the
Committee and in accordance with the Trust Agreement.
     7.2 Trustee. The Trust shall have an independent Trustee (such Trustee to
have a fiduciary duty to carry out the terms and conditions of this Plan) as
selected by the Company, and shall have restrictions as to the Company’s ability
to amend the Trust or to cancel benefits provided thereunder. Except to the
extent that investments of the Trust fund are subject to the direction of the
Committee, or to the direction of investment managers appointed pursuant to
Section 7.3, the Trustee shall have the sole and exclusive responsibility for
investing the Trust fund. The Trust Fund shall not be required to be invested in
any of the Investment Funds

13



--------------------------------------------------------------------------------



 



     7.3 Investment Managers. The Committee may designate one or more investment
managers to control and manage (including the power to direct the acquisition
and disposition of) the investment funds and to make professional investment
decisions or recommendations. The Committee shall not be liable for any act or
omission of such investment managers, except as required by law
     7.4 Assets. Assets contained in the Trust shall at all times be
specifically subject to the claims of the Employer’s general creditors in the
event of bankruptcy or insolvency; such terms shall be specifically defined
within the provisions of the Trust, along with a required procedure for
notifying the Trustee of any such bankruptcy or insolvency.
     7.5 Funding. The Employer shall contribute cash or cash equivalents to the
Trust for the benefit of Participants for each component comprising Plan
Contributions as soon as practicable after the amount of each such respective
component is known for each Participant, provided the Employer shall not be
required to contribute cash or cash equivalents to the Trust for Matching
Contributions and Supplemental Company Contributions until a reasonable time
after the applicable Plan Year. The aggregate amount to be so contributed by the
Employer on a periodic basis to the Trust shall be equal to the aggregate Plan
Contributions of all Participants.
ARTICLE 8. INVESTMENT ELECTIONS AND ALLOCATIONS
     8.1 Investment Election. Each Participant shall make an Investment Election
to have the earnings or losses on his/her Account determined as if the Account
were allocated among among the investment funds described below in any
combination in multiples of one percent (1%). To the extent that a Participant
shall have made no election hereunder, such Participant’s Account shall be
allocated to the investment fund having investment guidelines that contemplate
the least risk of loss of principal as determined by the Committee. To the
extent that a Participant makes no new election provided for hereunder in
accordance with this Section 8.1, the allocation of his/her Account among the
investment funds shall remain unchanged. The Committee shall designate two or
more separate investment funds as selected from time to time, each of which
shall consist either of separate accounts within the Trust, or mutual funds or
other investment vehicles with objectively determined investment returns. The
Committee shall have the authority to select and change the number of investment
funds available and to set the investment guidelines of each investment fund and
to otherwise set policy and establish the funding strategies utilized by the
Trust, as the Committee may deem appropriate. All or any portion of any
investment fund may, on a temporary basis, be retained in cash or invested in
property other than that specified as the primary type of investment for such
investment fund. Any investment fund may be partially or entirely invested in
any common or commingled fund that is invested in property of the kind specified
for such investment fund.
     8.2 Change of Prior Election. Subject to rules and procedures as the
Committee may establish, each Participant may change the allocation of his/her
Account among the investment funds provided for in Section 8.1 by making a new
Investment Election. The Committee shall have the authority and discretion to
limit reallocation or trading practices that the Committee or an Investment
Manager determines to be abusive or adverse to the investment fund or to the
interests of other Plan participants.

14



--------------------------------------------------------------------------------



 



     8.3 Form of Election. The Investment Elections shall be made in such form
and in such manner as the Committee shall prescribe.
     8.4 Transfer of Funds. When an amount or amounts must be transferred
between investment funds by reason of a Participant’s election hereunder, such
amount shall be transferred to one or more of the other investment funds
pursuant to such election as soon as practical.
     8.5 Allocating Distributions. Any time a distribution (as defined in
Section 6.3) of part or all of the amount allocated to the Account of a
Participant is made pursuant to this Plan, a pro rata share of such distribution
shall be made from each investment fund in which said Account is invested.
ARTICLE 9. BENEFICIARY DESIGNATION
     9.1 Designation of Beneficiary. Each Participant shall be entitled to
designate a Beneficiary or Beneficiaries who, upon the Participant’s death,
shall receive the amounts that otherwise would have been paid to the Participant
under the Plan. All designations shall be signed by the Participant, and shall
be in a form prescribed by the Committee. The Participant may change his/her
designation of Beneficiary at any time, on a form prescribed by the Committee.
The filing of a new Beneficiary designation form by a Participant shall
automatically revoke all prior designations by that Participant. Notwithstanding
the foregoing, such new Beneficiary designation is not effective until received
by the Committee during the Participant’s lifetime.
     9.2 Death of Beneficiary. In the event that all the Beneficiaries named by
a Participant, pursuant to Section 9.1 herein, predecease the Participant, the
Plan Contributions that would have been paid to the Participant shall be paid to
the Participant’s estate.
     9.3 Ineffective Designation. In the event the Participant does not
designate a Beneficiary, or for any reason such designation is ineffective in
whole or in part, the ineffectively designated amounts shall be paid to the
Participant’s estate.
ARTICLE 10. ADMINISTRATION
     10.1 The Committee. This Plan shall be administered by the Committee in
accordance with any rules and regulations that the Committee shall establish
from time to time, which are consistent with the provisions of this Plan.
     10.2 Authority of the Committee. The Committee shall have full power to
make any determination that may be necessary or advisable for the Plan’s
administration including, but not limited to, the following:
     (a) select employees for participation in the Plan, including anyone who is
a key employee;
     (b) establish the maximum Salary and/or Bonus Deferrals;
     (c) select and change from time to time the investment funds available;

15



--------------------------------------------------------------------------------



 



     (d) construe and interpret the Plan and any agreement or instrument entered
into hereunder;
     (e) determine whether a Participant has incurred a Disability or suffered
an Unforeseeable Emergency; and
     (f) establish, amend, or waive rules and regulations for the Plan’s
administration.
     10.3 Delegation of Committee Members’ Powers. A Committee member may
delegate any or all of his/her rights, powers, duties, and discretions to any
other Committee member, with the consent of the latter. The Committee may
delegate any or all of its powers, rights, duties, and discretions to an
individual to act as “Administrator” who may, but need not be, a Committee
member or an employee of the Company. Such delegation and the acceptance thereof
by such individual shall be in writing and written notice of such delegation
shall be given to the Company. To the extent the Committee has delegated its
powers, rights, duties, and discretions to an Administrator, the term
“Committee” as used in this Plan shall include such Administrator.
     10.4 Manner of Action of the Committee. The Committee members may act by
meeting, or by writing signed without meeting, and may sign any document by
signing one document or concurrent documents.
     10.5 Decisions Binding. All determinations and decisions made by the
Committee pursuant to the provisions of the Plan shall be final, conclusive, and
binding on all persons, including the Employer, its owners, employees,
Participants, and their estates and Beneficiaries.
     10.6 Indemnification. The Company shall indemnify and hold the members of
the Committee, its and their delegates and each Employer’s directors, officers,
and employees harmless from all claims, liabilities, and costs (including
reasonable attorneys’ fees) arising out of the good faith performance of their
functions hereunder.
     10.7 Claims Procedures. Claims for benefits under the Plan shall be
determined by the Committee, which shall have the sole discretionary authority
to interpret the Plan, to determine factual matters under the Plan and to decide
claims for benefits under the Plan. The claims procedures used by the Committee
under the Plan shall be the claims procedures set forth in the Savings Plan for
claims for benefits under the Savings Plan. Benefits shall be paid under the
Plan only if the Committee determines in its discretion that the claimant is
entitled to them.
ARTICLE 11. AMENDMENT AND TERMINATION
     11.1 Right to Terminate and Amend. The Company or the Committee may amend,
modify, and/or terminate the Plan at any time. While the Company contemplates
carrying out the provisions of the Plan indefinitely, the Company shall be under
no obligation or liability to maintain the Plan for any minimum or other amount
of time.
     11.2 Notice of Termination. Upon any termination of the Plan in its
entirety, the Committee shall give written notice thereof to the Trustee and to
each Participant.

16



--------------------------------------------------------------------------------



 



     11.3 Effect of Termination. Except as provided by law, upon any termination
of the Plan, the Company shall thereafter be under no obligation, liability, or
responsibility to make any future contribution or other payment to the Trustee
on behalf of any Participant or any other person, trust, or fund for any purpose
under or in connection with the Plan except as provided in Section 13.1.
Notwithstanding the foregoing, all other provisions of the Plan concerning the
investment of Accounts and distribution of benefits shall continue. No
distributions of any Account shall be made or accelerated on account of the
termination of the Plan except as otherwise permitted by §409A of the Code or
regulations issued thereunder.
     11.4 Limitations on Amendments. The provisions of this Article 11 are
subject to and limited by the following restrictions:
     (a) No such amendment or termination shall in any manner adversely affect
any Participant’s rights to contributions previously made, or to pay previously
deferred, or earnings thereon, without the consent of the Participant.
     (b) The provisions of the Trust may only be amended or modified with the
written consent of both the Company and the Trustee.
     11.5 Merger, Consolidation, Reorganization, or Transfer.
     (a) General Rule. The merger, consolidation, or reorganization of the
Company, or the sale or transfer by it of all or substantially all of its assets
shall not terminate the Plan if there is delivery to the Company by the
Company’s successor or by the purchaser of all or substantially all of the
Company’s assets, of a written instrument requesting that the successor or
purchaser be substituted for the Company and agreeing to perform all the
provisions hereof which the Company is required to perform. Upon the receipt of
said instrument, with the approval of the Company, the successor or the
purchaser shall be substituted for the Company herein, and the Company shall be
relieved and released from any obligations of any kind, character, or
description herein or in any trust agreement imposed upon it.
     (b) No Assumption of Plan by Company’s Successor. In the event that the
Plan is not assumed by the Company’s successor or by the purchaser of all or
substantially all of the Company’s assets in a merger, consolidation,
reorganization or sale/transfer of the Company, then notwithstanding anything to
the contrary, the Company shall only be permitted to freeze the Plan to new
participants as of such transactional date but not terminate the Plan as of such
transactional date. Current Participants as of such transactional date who are
not yet fully vested in their Account pursuant to Section 4.6 shall be permitted
to continue vesting in their Account following such amendment to freeze as of
the transactional date. Notwithstanding Section 11.1, the Company shall not be
permitted to terminate and liquidate the Plan until all Participants have become
fully vested under Section 4.6 following such transactional date.
ARTICLE 12. PARTICIPATION IN AND WITHDRAWAL
FROM THE PLAN BY AN EMPLOYER
     12.1 Affiliate Participation in the Plan. Any Affiliate which desires to
become an Employer hereunder may elect, with the consent of its board of
directors, to become a party to

17



--------------------------------------------------------------------------------



 



the Plan and Trust Agreement by adopting the Plan for the benefit of its
eligible employees, effective as of the date specified in such adoption:
     (a) by filing with the Company a certified copy of a resolution of its
board of directors to that effect, and such other information as the Company may
require; and
     (b) by the Company’s filing with the then Trustee a copy of such
resolution, together with a certified copy of resolutions of the adopting
organization’s board of directors approving such adoption.
The adoption resolution may contain such specific changes and variations in Plan
or Trust Agreement terms and provisions applicable to such adopting Employer and
its employees as may be acceptable to the Company and the Trustee. However, the
Company reserves the sole, exclusive right of any other amendment of whatever
kind or extent to the Plan or Trust Agreement. The Company may not amend
specific changes and variations in the Plan or Trust Agreement terms and
provisions as adopted by the Employer in its adoption resolution without the
consent of such Employer. The adoption resolution shall become, as to such
adopting organization and its employees, a part of this Plan as then amended or
thereafter amended and the related Trust Agreement. It shall not be necessary
for the adopting organization to sign or execute the original or then amended
Plan and Trust Agreement documents. The coverage date of the Plan for any such
adopting organization shall be that stated in the resolution or decision of
adoption, and from and after such effective date, such adopting organization
shall assume all the rights, obligations, and liabilities of an individual
employer entity hereunder and under the Trust Agreement. The administrative
powers and control of the Company, as provided in the Plan and Trust Agreement,
including the sole right to amendment, and of appointment and removal of the
Committee, the Trustee, and their successors, shall not be diminished by reason
of the participation of any such adopting organization in the Plan and Trust
Agreement.
     12.2 Withdrawal from the Plan. Any Employer, by action of its board of
directors or other governing authority, may withdraw from the Plan and Trust
Agreement after giving 90 days’ notice to the Company, provided the Company
consents to such withdrawal. The Company shall thereafter be under no
obligation, liability or responsibility to make any future contribution or other
payment to the Trustee on behalf of any employee or any other person with
respect to such Employer under the Plan. No distributions of any Account shall
be made or accelerated on account of the Employer’s withdrawal except as
otherwise permitted by §409A of the Code or regulations issued thereunder.
ARTICLE 13. MISCELLANEOUS
     13.1 Costs of the Plan. All costs of implementing and administering the
Plan shall be borne by the Employer.
     13.2 Nontransferability. Participants’ rights to their Accounts under the
Plan may not be sold, transferred, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution. In
no event shall the Employer make any payment under the Plan to any assignee or
creditor of a Participant or to any assignee or creditor of a Participant’s
Beneficiary.

18



--------------------------------------------------------------------------------



 



     13.3 Successors. All obligations of the Employer under the Plan shall be
binding upon and inure to the benefit of any successor to the Employer, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Employer.
     13.4 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     13.5 Applicable Law. To the extent not preempted by federal law, the Plan
shall be governed by and construed in accordance with the laws of the state of
Illinois.
     13.6 Gender and Number. Except when otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

19